DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 06/07/2021. In virtue of this amendment: 
Claims 1-20 are canceled; 
Claims 21-48 are newly added;
Claims 21-48 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/07/2021 has been considered by the examiner. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,588,200. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by claims of the previous U.S. Patent, with the expectation of the addition of limitation of “underwater lights”; which is a recitation of the intended use of the claimed invention and must result in a structural difference between the claimed invention and the U.S. Patent in order to patentably distinguish.
Furthermore, prior art US2014/0210373A1 hereinafter Baret discloses a similar lighting control system that controls underwater spotlights (¶39L8-11: the spotlights feature a watertight body to be installed in a swimming pool basin), therefore, it would have been obvious to one ordinarily skilled in the art to modify the lights patented in U.S. Patent 10,588,200, to be similar in feature as disclosed by Baret. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-27, 29-32, 35-41 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Baret. 
Regarding claim 21, Baret discloses a line control module (¶40L1-2: control box)  for controlling operations of an underwater light (¶39L3-11: the spotlights feature a watertight body to be installed in a swimming pool basin) comprising:
a plurality of sets of commands (¶42L1-9: the control is configured with IC command instructions capable of modifying the color of each of the LEDs) 
a processor (¶45L3: a microprocessor), the processor configured 
to select one of the plurality of sets of commands to be utilized for controlling an underwater light based on a version of firmware being implemented by the underwater light (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt); and
one or more output switches (¶42L1-9: the disconnect of the control box advantageously consisting of a relay or triac, or any other shut-off system) controlled by the processor and configured to interrupt transmission of line voltage to the underwater light for specified time periods (¶47L1-5: the microprocessor is coupled to a time based of the disconnect which allows it to perform these cuts with a precise duration within 1ms)  in response to user inputs received by processor to thereby control the underwater light (¶66L1-17: the user presses key to start the spotlight; selects sequence that suit him by using key 3 and 4) 
Baret does not explicitly disclose: 

Baret describes in ¶46 the combination of cut to the power is pre-determined, which implies a memory device for storing the instructions; and in ¶66 that the control box can take different input from the keys to send out instructions. 
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the control box includes a memory to store said instructions; or would’ve been motivated to include a memory to store such instructions. 
Regarding claim 22, Baret discloses the line control module of claim 21, in combination with the underwater lights. (¶39L3-11: the spotlights feature a watertight body to be installed in a swimming pool basin)
Regarding claim 23, Baret discloses the combination of Claim 22, wherein the underwater light is configured to execute
a first command processing mode and a second command processing mode, wherein
the first command processing mode is responsive to power interruption having a first duration  and the second command processing mode is responsive to power interruption having a second duration. (¶72L1-10: a microprocessor generate a code consisting of combinations of short and long power cuts to modulate color of the LED; the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights) 
Regarding claim 24, Baret discloses the combination of Claim 22, wherein,  
in response to interruption of the line voltage by the line control module, the underwater light selects and executes one of a plurality of light show programs.  (¶72L1-10: the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights)
Baret does not explicitly disclose: 
a memory 
Baret describes in 74L1-6: the microprocessor is programmed with the different operating modes of the spotlights so as to interpret said IC command instructions transmitted by bathe cut-off device.  
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the spotlight also includes a memory. 
Regarding claim 25, Baret discloses the combination of Claim 22, wherein one of 
the specified time periods corresponds to a command to set an intensity of light output by the underwater light or a command to set a rate at which an underwater light cycles through a light show.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light) 
Regarding claim 26, Baret discloses the combination of Claim 22, wherein 
     	a command issued to the underwater light by the line control module corresponds to a pre-defined number of power interruptions or a specified time period of a power interruption.  (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt)
Regarding claim 27, Baret discloses the combination of Claim 22, wherein the line control module issues a command to the underwater light to drive light emitting diodes according to an intensity setting or to cycle through colors of a light show program at a specified (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light)
Regarding claim 29 Baret discloses the line control module of Claim 21, wherein,  
in response to interruption of the line voltage by the line control module, the underwater light selects and executes one of a plurality of light show programs.  (¶72L1-10: the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights)
Baret does not explicitly disclose: 
a memory 
Baret describes in 74L1-6: the microprocessor is programmed with the different operating modes of the spotlights so as to interpret said IC command instructions transmitted by bathe cut-off device.  
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the spotlight also includes a memory. 
Regarding claim 30, Baret discloses the line control module of Claim 21, wherein one of 
the specified time periods corresponds to a command to set an intensity of light output by the underwater light or a command to set a rate at which an underwater light cycles through a light show.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light) 
Regarding claim 31, Baret discloses the line control module of Claim 21, wherein 
     	a command issued to the underwater light by the line control module corresponds to a pre-defined number of power interruptions or a specified time period of a power interruption.  (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt)
Regarding claim 32, Baret discloses the line control module of Claim 21, wherein the line control module issues a command to the underwater light to drive light emitting diodes according to an intensity setting or to cycle through colors of a light show program at a specified rate.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light)
Regarding claim 35, Baret discloses a line control module (¶40L1-2: control box)  for controlling operations of an underwater light (¶39L3-11: the spotlights feature a watertight body to be installed in a swimming pool basin) comprising:
a plurality of sets of commands (¶42L1-9: the control is configured with IC command instructions capable of modifying the color of each of the LEDs) 
a processor (¶45L3: a microprocessor), the processor configured 
the processor configured to select one of the plurality of sets of commands to be utilized for controlling an underwater light (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt) based on whether the line control module is configured to issue the commands in synchronization with line voltage (¶45L1-8: the control box configured to generate a code constituted of combination of short and long power cuts); and 
one or more output switches (¶42L1-9: the disconnect of the control box advantageously consisting of a relay or triac, or any other shut-off system) controlled by the processor and configured to interrupt transmission of line voltage to the underwater light for specified time periods (¶47L1-5: the microprocessor is coupled to a time based of the disconnect which allows it to perform these cuts with a precise duration within 1ms)  in response to user inputs received by processor to thereby control the underwater light (¶66L1-17: the user presses key to start the spotlight; selects sequence that suit him by using key 3 and 4) 
Baret does not explicitly disclose: 
a memory storing said plurality of sets of commands. 
Baret describes in ¶46 the combination of cut to the power is pre-determined, which implies a memory device for storing the instructions; and in ¶66 that the control box can take different input from the keys to send out instructions. 
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the control box includes a memory to store said instructions; or would’ve been motivated to include a memory to store such instructions. 
Regarding claim 36, Baret discloses the line control module of claim 35, in combination with the underwater lights. (¶39L3-11: the spotlights feature a watertight body to be installed in a swimming pool basin)
Regarding claim 37, Baret discloses the combination of Claim 36, wherein the underwater light is configured to execute
a first command processing mode and a second command processing mode, wherein
the first command processing mode is responsive to power interruption having a first duration  and the second command processing mode is responsive to power interruption having a second duration. (¶72L1-10: a microprocessor generate a code consisting of combinations of short and long power cuts to modulate color of the LED; the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights) 
Regarding claim 38, Baret discloses the combination of Claim 36, wherein,  
in response to interruption of the line voltage by the line control module, the underwater light selects and executes one of a plurality of light show programs.  (¶72L1-10: the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights)
Baret does not explicitly disclose: 
a memory 
Baret describes in 74L1-6: the microprocessor is programmed with the different operating modes of the spotlights so as to interpret said IC command instructions transmitted by bathe cut-off device.  
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the spotlight also includes a memory. 
Regarding claim 39, Baret discloses the combination of Claim 36, wherein one of 
the specified time periods corresponds to a command to set an intensity of light output by the underwater light or a command to set a rate at which an underwater light cycles through a light show.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light) 
Regarding claim 40, Baret discloses the combination of Claim 36, wherein 
     	a command issued to the underwater light by the line control module corresponds to a pre-defined number of power interruptions or a specified time period of a power interruption.  (¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt)
Regarding claim 41, Baret discloses the combination of Claim 36, wherein the line control module issues a command to the underwater light to drive light emitting diodes according to an intensity setting or to cycle through colors of a light show program at a specified rate.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light)
Regarding claim 43, Baret discloses the line control module of claim 35, wherein,  
in response to interruption of the line voltage by the line control module, the underwater light selects and executes one of a plurality of light show programs.  (¶72L1-10: the embedded detector of spotlights and which is equipped with a microprocessor which interprets said code and modulates a signal intended to modify the operating mode of said spotlights)
Baret does not explicitly disclose: 
a memory 
Baret describes in 74L1-6: the microprocessor is programmed with the different operating modes of the spotlights so as to interpret said IC command instructions transmitted by bathe cut-off device.  
Therefore, it would have been obvious to one ordinarily skilled in the art to recognized that Baret implies the spotlight also includes a memory. 
Regarding claim 44, Baret discloses the line control module of claim 35, wherein one of 
the specified time periods corresponds to a command to set an intensity of light output by the underwater light or a command to set a rate at which an underwater light cycles through a light show.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light) 
Regarding claim 45, Baret discloses the line control module of claim 35, wherein 
(¶44-49: the combinations of cuts thus form a Morse-like coding delivering information or instructions which corresponds to different operating modes that the spotlight can adopt)
Regarding claim 46, Baret discloses the line control module of claim 35, wherein the line control module issues a command to the underwater light to drive light emitting diodes according to an intensity setting or to cycle through colors of a light show program at a specified rate.  (¶66L10-12: there may be other operating modes, for example, diminishing or increasing the intensity of the light)
Claims 28, 33, 42 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Baret in view of US2014/0265865A1 hereinafter “Hickok”
Regarding claim 28, Baret discloses the combination of claim 22
Baret does not disclose: 
a preview circuit configured to output a preview of a light show. 
Hickok discloses a lighting management system wherein the system comprises
a preview circuit configured to output a preview of a light show. (¶38L1-3: the controller renders a preview of the light show in a preview bar on the display associated with the controller) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the control box disclosed by Baret to include the light management controller with display that displays a light show preview as disclosed by Hickok. 
(Hikok ¶2) 
Regarding claim 33, Baret discloses the line control module of claim 21
Baret does not disclose: 
a preview circuit configured to output a preview of a light show. 
Hickok discloses a lighting management system wherein the system comprises
a preview circuit configured to output a preview of a light show. (¶38L1-3: the controller renders a preview of the light show in a preview bar on the display associated with the controller) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the control box disclosed by Baret to include the light management controller with display that displays a light show preview as disclosed by Hickok. 
One of ordinary skill in the art would’ve been motivated because in the case of a complicated light show, it would be simpler and less time consuming if the user can verify and edit the light show without waiting for the lighting device to play back the defined light show. (Hikok ¶2) 
Regarding claim 42, Baret discloses the combination of claim 36
Baret does not disclose: 
a preview circuit configured to output a preview of a light show. 
Hickok discloses a lighting management system wherein the system comprises
(¶38L1-3: the controller renders a preview of the light show in a preview bar on the display associated with the controller) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the control box disclosed by Baret to include the light management controller with display that displays a light show preview as disclosed by Hickok. 
One of ordinary skill in the art would’ve been motivated because in the case of a complicated light show, it would be simpler and less time consuming if the user can verify and edit the light show without waiting for the lighting device to play back the defined light show. (Hikok ¶2) 
Regarding claim 47, Baret discloses the line control module of claim 35
Baret does not disclose: 
a preview circuit configured to output a preview of a light show. 
Hickok discloses a lighting management system wherein the system comprises
a preview circuit configured to output a preview of a light show. (¶38L1-3: the controller renders a preview of the light show in a preview bar on the display associated with the controller) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the control box disclosed by Baret to include the light management controller with display that displays a light show preview as disclosed by Hickok. 
One of ordinary skill in the art would’ve been motivated because in the case of a complicated light show, it would be simpler and less time consuming if the user can verify and (Hikok ¶2) 
Claims 34 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Baret in view of US2014/0145644A1 hereinafter “Netzel” further in view of US2011/0232687A1 hereinafter “Stein”
Regarding claim 34, Baret discloses the line control module of claim 21
Baret does not disclose: 
a rotary encoder having a shaft and a push button switch; and 
indicator light emitting diodes encircling the shaft of the rotary encoder, wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. 
Netzel discloses a system for selecting a color show generated by LED pool lights wherein the system comprises 
a rotary encoder having a shaft and a push button switch (¶29L1-12: push buttons and a rotary switch for a user can be mounted on a wall of a standard outlet switch box) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application replace the keys on the control box disclosed by Baret with the push button switch and rotary encoder disclosed by Netzel.  
One of ordinary skill in the art would’ve been motivated because the rotary encoder provides an easy way of selecting the desired operating mode, by simply rotating the switch, and the push button provides an easy way of turning on/off the light by a simple push.  
Baret in view of Netzel does not disclose: 
indicator light emitting diodes encircling the shaft of the rotary encoder, wherein 

Stein discloses an rotary switch for selecting different operating modes, wherein 
indicator light emitting diodes encircling the shaft of the rotary encoder (¶13: an illuminable of a circular annular ring shape arranged around the control switch), wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. (¶16: a visible light spot that appears to rotate around the annular ring pattern of the indicator.)  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the rotary switch disclosed by Baret in view of Netzel to include the indicator lights as disclosed by Stein. 
One of ordinary skill in the art would’ve been motivated because it provides a readily visible and easily recognizable symbolic indication of the operation. (Stein ¶7) 
Regarding claim 48, Baret discloses the line control module of claim 35
Baret does not disclose: 
a rotary encoder having a shaft and a push button switch; and 
indicator light emitting diodes encircling the shaft of the rotary encoder, wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. 
Netzel discloses a system for selecting a color show generated by LED pool lights wherein the system comprises 
a rotary encoder having a shaft and a push button switch (¶29L1-12: push buttons and a rotary switch for a user can be mounted on a wall of a standard outlet switch box) 

One of ordinary skill in the art would’ve been motivated because the rotary encoder provides an easy way of selecting the desired operating mode, by simply rotating the switch, and the push button provides an easy way of turning on/off the light by a simple push.  
Baret in view of Netzel does not disclose: 
indicator light emitting diodes encircling the shaft of the rotary encoder, wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. 
Stein discloses an rotary switch for selecting different operating modes, wherein 
indicator light emitting diodes encircling the shaft of the rotary encoder (¶13: an illuminable of a circular annular ring shape arranged around the control switch), wherein 
the indicator light emitting diode are energized and de-energized in response to rotation of the shaft. (¶16: a visible light spot that appears to rotate around the annular ring pattern of the indicator.)  
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify the rotary switch disclosed by Baret in view of Netzel to include the indicator lights as disclosed by Stein. 
One of ordinary skill in the art would’ve been motivated because it provides a readily visible and easily recognizable symbolic indication of the operation. (Stein ¶7) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 29, 2021